            Case 2:16-cv-00174-MSG Document 67 Filed 05/15/20 Page 1 of 9



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MAURICE JACKSON,                             :
                                             :                CIVIL ACTION
                      Petitioner,            :
                                             :
       v.                                    :
                                             :                NO. 16-0174
TOM MCGINLEY, et al.,                        :
                                             :
                      Respondents.           :

                                             ORDER

       AND NOW, this 15th day of May, 2020, upon consideration of Petitioner’s Petition for

Writ of Habeas Corpus (Doc. No. 1), the Supplemental Report and Recommendation (R&R) of

United States Magistrate Judge Elizabeth Hey (Doc. No. 61), Petitioner’s Objections to the

Supplemental R&R (Doc. No. 65), and Respondents’ Response (Doc. No. 66) I find as follows:

   1. On August 1, 2008, a jury found Petitioner guilty of first-degree murder, firearms not to be

       carried without a license, and possession of an instrument of crime. The convictions arose

       from an incident on May 29, 2007, during which Petitioner shot at the victim four times, as

       the victim fled, ultimately hitting him in the back and killing him. On October 17, 2008,

       Petitioner was sentenced to an aggregate term of life in prison.

   2. Petitioner timely filed a direct appeal asserting that the evidence was insufficient to sustain

       his conviction and that the verdicts were against the weight of the evidence.            The

       Pennsylvania Superior Court affirmed the verdict on March 17, 2011, finding sufficient

       evidence of Petitioner’s intent to kill. On July 12, 2011, the Pennsylvania Supreme Court

       denied Petitioner’s request for allowance of appeal.

   3. Petitioner filed a timely pro se petition pursuant to Pennsylvania’s Post-Conviction Relief

       Act (“PCRA”), 42 Pa. C.S.A. §§ 9541–9551, setting forth claims of ineffective assistance
      Case 2:16-cv-00174-MSG Document 67 Filed 05/15/20 Page 2 of 9



   of both trial and appellate counsel, as well as claims of trial court error. On November 27,

   2013, the court appointed counsel who filed an amended PCRA petition alleging modified

   claims of ineffective assistance of trial and appellate counsel. The PCRA court dismissed

   the petition without a hearing.       The Superior Court affirmed on August 31, 2015.

   Although Petitioner’s first request for allowance of appeal to the Pennsylvania Supreme

   Court was denied as untimely, he filed a second PCRA petition seeking leave to petition

   for allowance of appeal nunc pro tunc. That petition was granted and Petitioner filed his

   subsequent petition for allowance of appeal, which the Pennsylvania Supreme Court

   denied on September 13, 2016.

4. On January 4, 2016, during the pendency of his second PCRA petition, Petitioner filed the

   present pro se federal habeas petition setting forth four grounds for relief: (1) ineffective

   assistance of PCRA counsel for abandoning an ineffectiveness claim premised on trial

   counsel’s failure to meet with Petitioner prior to trial to devise a defense strategy;

   (2) ineffective assistance of trial counsel for failing to meet with Petitioner prior to trial to

   discuss defense trial strategy; (3) insufficient evidence to support a first-degree murder

   conviction; and (4) trial court error for failing to grant a mistrial following instances of

   prosecutorial misconduct.

5. On April 18, 2017, United States Magistrate Judge Elizabeth Hey issued an R&R finding

   that: (a) Petitioner’s claim of PCRA counsel ineffectiveness is not cognizable as a stand-

   alone claim; (b) Petitioner’s claim of ineffective assistance of trial counsel is procedurally

   defaulted; (c) Petitioner’s claim of insufficient evidence is meritless; and (d) Petitioner’s

   claim of trial court error is both procedurally defaulted and meritless.

6. Petitioner timely filed objections on June 1, 2017. I sustained Petitioner’s objection on his

   claim of ineffective assistance of trial counsel for failing to discuss a plea bargain with him

                                              2
        Case 2:16-cv-00174-MSG Document 67 Filed 05/15/20 Page 3 of 9



     until just hours prior to trial. Specifically, I noted that there was an insufficient record on

     which to determine whether trial counsel had provided Petitioner with “enough

     information ‘to make a reasonably informed decision whether to accept a plea offer.’”

     Jackson, 2018 WL 347573, at *3 (citing U.S. v. Bui, 795 F.3d 363, 366 (3d Cir. 2015)

     (quoting Shotts v. Wetzel, 724 F.3d 364, 376 (3d Cir. 2013)). Although I remanded to

     Judge Hey for further proceedings on this issue, I denied his objections on all other

     grounds.

  7. On remand, Judge Hey appointed counsel, received additional briefing from the parties,

     and conducted an evidentiary hearing on this sole remaining claim.

  8. On May 31, 2019, Judge Hey filed a Supplemental Report and Recommendation

     (“Supplemental R&R”) denying Petitioner’s claim that trial counsel was ineffective for

     failing to timely discuss a plea bargain with him. She remarked that the claim was

     procedurally defaulted and that the default was not excused under Martinez v. Ryan, 566

     U.S. 1 (2012) because neither PCRA counsel nor trial counsel were ineffective.

  9. Petitioner filed new objections, and Respondents filed a response.

LEGAL STANDARDS

  10. Under 28 U.S.C. § 636(b)(1)(B), a district court judge may refer a habeas petition to a

     magistrate judge for proposed findings of fact and recommendations for disposition. When

     objections to a Report and Recommendation have been filed, the district court must make a

     de novo review of those portions of the report to which specific objections are made. 28

     U.S.C. § 636(b)(1)(C); Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir. 1989). In

     performing this review, the district court “may accept, reject, or modify, in whole or in

     part, the findings or recommendations made by the magistrate judge.”             28 U.S.C. §

     636(b)(1).

                                               3
         Case 2:16-cv-00174-MSG Document 67 Filed 05/15/20 Page 4 of 9



DISCUSSION

   11. Without disputing that his claim of trial counsel ineffectiveness is procedurally defaulted,

      Petitioner contends that he has established cause to excuse default under Martinez because

      the Supplemental R&R erred in finding that trial counsel was not ineffective for failing to

      meet with Petitioner prior to trial to discuss strategy. Specifically, Petitioner argues that:

      (1) Judge Hey reached an incorrect factual conclusion that trial counsel met with Petitioner

      at least twice before trial; (2) Judge Hey incorrectly concluded that, even assuming that

      trial counsel did not meet with Petitioner until Friday, July 25, 2008—the Friday before his

      Monday trial start date—such a late meeting did not constitute deficient performance; and

      (3) Judge Hey incorrectly found that no prejudice resulted from any trial counsel

      action/inaction, and improperly discredited Petitioner’s testimony that he would have

      accepted the Commonwealth’s plea offer if he understood that a conviction would result in

      a mandatory life sentence.

A. Whether Judge Hey Incorrectly Found that Trial Counsel Met with Petitioner Twice Before
   Trial

   12. Petitioner’s first objection asserts that the evidence presented at the evidentiary hearing

      contradicts Judge Hey’s conclusion that trial counsel met with Petitioner on the Friday

      before the trial and on at least one other occasion. Petitioner contends that (a) he testified

      at the evidentiary hearing that trial counsel never visited him in prison; (b) visitor logs

      from the Philadelphia Prison System and the Pennsylvania Department of Corrections

      corroborated that testimony; and (c) trial counsel herself had no specific memory of

      Plaintiff’s case, but simply testified that her general practice was to visit clients in the

      prison and would not have proceeded to trial without several pre-trial meetings with her




                                                4
      Case 2:16-cv-00174-MSG Document 67 Filed 05/15/20 Page 5 of 9



   clients. Given this evidence, Petitioner now asserts that it was an abuse of discretion for

   Judge Hey to find that trial counsel met with Petitioner prior to July 25, 2008.

13. This factual determination has no relevance to the question at issue here. The sole issue

   for resolution in the Supplemental R&R concerned Petitioner’s representation that trial

   counsel informed him of the Commonwealth’s plea bargain just hours prior to voir dire.

   See Jackson v. McGinley, No. 16-174, 2018 WL 3477573, at *6 (E.D. Pa. Jan. 9, 2018)

   (remanding “on the sole issue of the merits of Petitioner’s claim that trial counsel was

   ineffective for failing to discuss a plea bargain with him until just prior to the start of

   trial).) I held that if, after an evidentiary hearing, testimony established that trial counsel

   knew of the plea offer prior to that time and never told Petitioner about it, trial counsel

   could be deemed to have rendered a deficient performance. Id. at *4. Moreover, I

   determined that Petitioner had plausibly alleged prejudice in that the plea bargain allegedly

   offered fifteen to thirty years’ imprisonment, and Petitioner ultimately received a life

   sentence after trial. Id.

14. But following an evidentiary hearing on this issue, Judge Hey found that it was not “just

   hours” prior to voir dire when trial counsel communicated the plea deal. Rather, she

   concluded that “the Commonwealth did not make the plea offer until July 24, and . . .

   counsel conveyed it to Petitioner the next day, in her meeting with Petitioner prior to the ex

   parte hearing.” (Supp. R&R 14.) Judge Hey opined that “[i]n light of the July 25

   transcript showing that counsel conveyed the offer the day after receiving it from the

   prosecutor, PCRA counsel had no basis to complain of counsel’s ineffectiveness in this

   respect.” (Id.)




                                             5
         Case 2:16-cv-00174-MSG Document 67 Filed 05/15/20 Page 6 of 9



   15. To the extent Judge Hey found that trial counsel had met with Petitioner to discuss trial

      strategy on at least one occasion prior to July 25th, that factual finding has no bearing on

      the issue before me. Accordingly, I will overrule this objection.

B. Whether Judge Hey Incorrectly Concluded that the Last Minute July 25, 2008 Meeting Did
   Not Constitute Ineffective Assistance

   16. Petitioner next contends that Judge Hey improperly concluded that, even assuming trial

      counsel did not meet with Petitioner until July 25, 2008, such a late meeting did not

      constitute ineffective assistance. Petitioner posits that “because of the serious nature of the

      charge against him (first degree murder with a mandatory life sentence upon conviction)

      and because of his age and education level (he was then 21 years old, had only reached the

      8th grade, and was assigned to special education classes . . . it was unreasonable for trial

      counsel to fail to meet with him until the Friday before a Monday trial date” to “discuss the

      evidence and defense strategy.” (Pet’r’s Objections 3.)

   17. Again, however, this objection attempts to expand the scope of the issue before me. As

      noted above, I already approved and adopted the original R&R’s recommendation that the

      claim of trial counsel ineffectiveness for failing to meet and discuss trial strategy with

      Petitioner was procedurally defaulted. The sole issue on which the matter was remanded

      back to Judge Hey was whether trial counsel failed to communicate to Petitioner an earlier-

      offered plea deal until just hours prior to the start of trial.

   18. In consideration of this issue, Judge Hey reviewed a transcript from an ex parte hearing

      held by the state trial judge on Friday, July 25, 2008, the same day that trial counsel met

      with Petitioner and communicated the plea offer. In that transcript, Petitioner expressed to

      the trial court that he had just received an offer from the Commonwealth of fifteen to thirty

      years for third degree murder, he had considered that offer, and he rejected the offer and


                                                   6
         Case 2:16-cv-00174-MSG Document 67 Filed 05/15/20 Page 7 of 9



      wished to proceed to trial. (Supp. R&R 16 (citing N.T. 7/25/08, at 10–11).) Petitioner

      further indicated that he was satisfied with his counsel’s performance up to that point. (Id.)

   19. Based on this evidence, Judge Hey correctly concluded that, under the controlling case of

      Missouri v. Frye, 566 U.S. 133, 145 (2012), counsel did not violate his constitutional duty

      to timely and properly communicate a formal plea offer to Petitioner. Indeed, she cogently

      noted that “[w]hile Petitioner’s situation is indeed compelling, as he had to make a difficult

      decision under difficult circumstances, the Constitution does not guarantee him a specific

      amount of time or a specific quality of attorney-client relationship in considering whether

      to accept a plea offer.” (Supp. R&R 16.)

   20. Petitioner cites no cases, and I find none, supporting the notion that communication of a

      plea deal three days prior to the start of trial—particularly when the prosecution just

      presented that plea deal—constitutes ineffective assistance of trial counsel. As such, I will

      overrule this objection as well.

C. Whether Judge Hey Incorrectly Concluded that Trial Counsel’s Deficient Performance was
   Not Prejudicial

   21. Petitioner’s final objection challenges Judge Hey’s conclusion that counsel’s performance

      was not prejudicial. He notes that Judge Hey found Petitioner not credible when he

      testified that he did not understand that a conviction would result in a mandatory life

      sentence. Petitioner asserts that because there was no contrary evidence to contradict his

      testimony, it was an abuse of discretion for Judge Hey to reject it outright.

   22. I find no merit to this objection on three grounds. First, a district court “may not reject a

      finding of fact by a magistrate judge without an evidentiary hearing, where the finding is

      based on the credibility of a witness testifying before the magistrate judge.” Haas v.

      Warden, SCI Somerset, 760 F. Supp. 2d 484, 487 (E.D. Pa. 2010) (quoting Hill v.


                                                 7
      Case 2:16-cv-00174-MSG Document 67 Filed 05/15/20 Page 8 of 9



   Beyer, 62 F.3d 474, 482 (3d Cir. 1995)). “Our judicial system affords deference to the

   finder of fact who hears the live testimony of witnesses because of the opportunity to judge

   the credibility of those witnesses.” Hill, 62 F.3d at 482.

23. Second, contrary to Petitioner’s argument, Judge Hey had ample basis for discrediting

   Petitioner’s testimony that he did not realize he was facing a mandatory life sentence.

   Specifically, she noted that:

       •   “Regardless of whether counsel advised Petitioner to accept or reject
           the plea offer, it is implausible that counsel discussed the plea offer
           with Petitioner without discussing the penalty for a first-degree
           murder conviction, and illogical for petitioner to suggest that he did
           not know the penalty for first-degree murder would not be
           substantially more than the offer of 15-to-30 years’ imprisonment
           contained in the plea offer for third-degree murder.” (Supp. R&R
           18.)

       •   “Petitioner’s testimony that he wanted to take the plea deal . . . but
           rejected it because his counsel advised him to go to trial in light of
           her confidence that she could ‘beat my case,’ . . . does not square
           with . . . [Petitioner’s insistence] on proceeding with an alibi defense
           over counsel’s express advice to the contrary.” (Id.) Indeed,
           Petitioner testified that he really did not talk too much about the plea
           deal after he told trial counsel that he thought the alibi witness was
           his best option. (Id. at 19.)

       •   “Petitioner has continuously asserted his innocence, as he conceded
           during the evidentiary hearing . . . Petitioner testified that he would
           have agreed with the facts underlying the conviction in the course of
           a guilty plea colloquy, but that the facts would not be true . . .
           Protestations of innocence are relevant to determine whether a
           petitioner would have plead guilty for purposes of establishing
           prejudice.” (Id. at 19 (citing Wheeler v. Rozum, 410 F. App’x 453,
           458 (3d Cir. 2010)).

24. Given that Judge Hey set forth abundant reasons for her credibility determination, I have

   no basis on which to disturb her factual finding that Petitioner was not prejudiced by the

   timing of the plea deal disclosure. I will therefore overrule this objection as well.




                                              8
      Case 2:16-cv-00174-MSG Document 67 Filed 05/15/20 Page 9 of 9



WHEREFORE, it is hereby ORDERED that:

1. Petitioner’s Objections to the Supplemental Report and Recommendation are

   OVERRULED;

3. The Supplemental Report and Recommendation (Doc. No. 61) is APPROVED AND

   ADOPTED;

4. The Petition for Writ of Habeas Corpus (Doc. No. 1) is DENIED.

5. There is no basis for the issuance of a certificate of appealability.

6. The Clerk of Court shall mark this case CLOSED.



                                           BY THE COURT:



                                           _/s/ Mitchell S. Goldberg _________
                                           MITCHELL S. GOLDBERG, J.




                                               9
